Citation Nr: 9935947	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  83-25 136	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to August 17, 1987 for 
the assignment of a 100 percent disability rating for status 
post hemorrhoidectomies, fissurectomies, and sphincterotomy.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946 and from June 1951 to October 1952.  This matter comes 
to the Board of Veterans' Appeals (Board) from a December 
1981 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for fissure in ano, status post lateral internal 
sphincterotomy, and assigned it a noncompensable rating for 
the disorder.  The veteran perfected an appeal of the rating 
assigned in the December 1981 decision. 

By March 1982 rating decision, the RO granted service 
connection for an additional anorectal disorder, that being 
loss of bowel control secondary to post-operative hemorrhoids 
and recurrent anal fissures, and assigned a 10 percent rating 
for the additional disorder.  The veteran continued to 
express disagreement with the rating assigned his anorectal 
symptoms, and in a March 1984 decision the Board increased 
the disability rating for impairment of anal sphincter 
control from 10 to 30 percent.  In a March 1984 rating 
decision effectuating the Board decision, the RO assigned an 
effective date of February 1, 1982 for the 30 percent rating, 
following a temporary total disability rating pursuant to 
38 C.F.R. § 4.30.  In March 1984 the veteran requested that 
the Board reconsider the March 1984 decision, which request 
was denied in June 1984.

The veteran claimed entitlement to an increased rating for 
his service-connected anorectal disability in October 1985.  
By rating action in December 1985, the RO denied the claim.  
The veteran perfected an appeal of that decision and in a 
February 1987 rating decision the RO increased the disability 
rating from 30 to 60 percent for loss of bowel control, 
secondary to postoperative hemorrhoids and recurrent anal 
fissures, effective October 15, 1985.  Subsequently, by May 
1988 rating decision, the RO increased the disability rating 
for status post hemorrhoidectomies, fissurectomies and 
sphincterotomy from 60 to 100 percent, effective August 17, 
1987.  

The veteran perfected an appeal of the effective date 
assigned the 100 percent rating and by decision in September 
1989, the Board denied entitlement to an effective date prior 
to August 17, 1987 for the award of the 100 percent rating.  
Pursuant to a request for reconsideration by the veteran's 
representative at a hearing before the Board in September 
1990, the Board vacated its September 1989 decision.  In an 
October 1991 reconsideration decision, the Board assigned an 
effective date of February 5, 1987 for the award of the 100 
percent rating for the veteran's hemorrhoidectomies, 
fissurectomies and sphincterotomy.  He appealed the 
reconsideration decision to the U.S. Court of Appeals for 
Veterans Claims (the Court formerly the Court of Veterans 
Appeals prior to March 1999) (the Court) and, in a September 
1994 order, the Court vacated the Board's October 1991 
decision and remanded the case to the Board for a re-
adjudication and decision.

By February 1997 decision, the Board granted entitlement to 
an effective date of April 2, 1986 for the assignment of the 
100 percent disability rating.  The veteran also appealed 
that decision to the Court, and in an August 1998 order the 
Court vacated the Board's February 1997 decision and remanded 
to the Board the issue of entitlement to an effective date 
prior to August 17, 1987, for the assignment of the 
100 percent rating.

The Court found that, during the September 1990 hearing 
before the Board, the veteran's representative had requested 
reconsideration of the Board's March 1984 decision, in which 
the Board had increased the disability rating from 10 to 
30 percent and implicitly denied entitlement to a rating in 
excess of 30 percent.  The Court also found that the Board 
had not responded to the request for reconsideration, which 
action was necessary prior to the Court's disposition of the 
appeal.  The Court further found that the Board had not 
provided sufficient reasons and bases for denying an earlier 
effective date for the 100 percent rating.

In March 1999 the Vice Chairman of the Board ordered 
reconsideration of the March 1984 decision on the issue of 
the Board's implied denial of a disability rating in excess 
of 30 percent for impairment of anal sphincter control.  This 
decision will replace the March 1984 decision and become the 
final decision of the Board in terms of the veteran's 
entitlement to a disability rating in excess of 30 percent 
for status post hemorrhoidectomies, fissurectomies, and 
sphincterotomy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The earliest point at which it is factually ascertainable 
that the veteran's service-connected anorectal disorder was 
manifested by extensive leakage and fairly frequent 
involuntary bowel movements is August 30, 1983.

3.  The earliest point at which it is factually ascertainable 
that the veteran's service-connected anorectal disorder was 
manifested by complete loss of sphincter control is April 2, 
1986.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 30, 1983 for 
an award of a 60 percent rating for hemorrhoidectomies, 
fissurectomies and sphincterotomy have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
4.1, 4.114, Diagnostic Code 7332 (1999).

2.  The criteria for an effective date of April 2, 1986 for 
an award of a 100 percent rating for hemorrhoidectomies, 
fissurectomies and sphincterotomy have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
4.1, 4.114, Diagnostic Code 7332 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record discloses that the RO granted service 
connection for hemorrhoids in January 1981, based on evidence 
showing that hemorrhoids were noted on the veteran's 
separation examination in 1952 and during a VA 
hospitalization in September 1958, and a diagnosis of 
internal hemorrhoids, by history, following a December 1980 
VA medical examination.  

An April 1981 VA hospital summary shows that the veteran was 
hospitalized due to complaints of rectal pain of nine months 
in duration.  The physician noted that he had had 
hemorrhoidectomies in 1954, 1960, and 1968.  A sigmoidoscopy, 
biopsy of an anal fissure, and four-finger dilatation were 
performed at that time.  The physician reported that the 
veteran was doing well following the procedures, having had 
two bowel movements without difficulty.  

The veteran was again hospitalized from in October and 
November 1981 due to complaints of recurrent rectal pain, 
most often after bowel movements.  A lateral internal 
sphincterotomy was performed at that time.  The treating 
physician stated that the veteran had tolerated the procedure 
quite well, including having had two bowel movements 
following the surgery, and that the diagnosis was chronic 
fissure in ano.

VA outpatient treatment records show that in November 1981 
the veteran stated that he had to go to the bathroom as soon 
as he felt the urge, and that he had difficulty controlling 
flatus.  A rectal examination revealed no soiling of the anal 
area or underwear.  The treating physician stated that anal 
tone was present, but weak, and he was advised to continue 
sphincter strengthening exercises.  In December 1981 he 
reported having stains in his underwear and difficulty 
controlling flatus.

By December 1981 rating decision, the RO granted service 
connection for fissure in ano, postoperative, lateral 
internal sphincterotomy, secondary to hemorrhoids, assigned a 
temporary 100 percent evaluation for the disorder under 
38 C.F.R. § 4.30, effective October 25, 1981, and a 
noncompensable schedular rating, effective February 1, 1982.

In his December 1981 notice of disagreement with the 
noncompensable rating and a February 1982 letter, the veteran 
stated that his sphincter muscle had been severed and that he 
did not have normal control over his bowel movements.

A VA medical examination was conducted on March 21, 1982, 
during which the veteran reported having a lack of control of 
his elimination functions.  He stated that he was having an 
excessive number of bowel movements per day and that he had 
little or no warning of an oncoming bowel movement.  An 
examination revealed what the examiner described as poor 
sphincter tone.  There were no internal or external 
hemorrhoids, fissures or strictures felt or observed.  The 
diagnoses were post-operative internal and external 
hemorrhoids and recurrent fissures, post-operative, and loss 
of bowel control, secondary to the above.

VA treatment records indicate that, in January 1982, the 
veteran complained of incontinence of flatus, and that he 
denied having any fecal incontinence.  When seen in March 
1982 he related experiencing poor sphincter control since the 
October 1981 surgery with occasional incontinence of flatus.  
Later in March 1982 he reported having problems with fecal 
incontinence and incontinence to flatus.

In March 1982, a service department physician stated that he 
had examined the veteran earlier that month.  He commented 
that, although the veteran had scar tissue from multiple 
operations on the anal canal, there was no severe deformity 
and the tissues were pliable.  He also noted that the 
veteran's muscle tone at rest and on voluntary contraction 
was fairly good and that it could be improved by exercises.  

In another March 1982 statement the service department 
physician stated that since the October 1981 surgery the 
veteran had noted urgency of defecation and occasional 
incontinence of flatus.  He also stated that the veteran had 
not had fecal incontinence, but that he had to get to a 
bathroom within five to ten minutes after the first urge to 
defecate.  The veteran denied having had any bowel movements 
or fecal incontinence at night.  The physician also stated 
that, on digital rectal examination, the veteran had 
surprisingly good sphincter tone, although slightly less than 
normal.  The veteran was able to contract both the 
puborectalis and anal canal sphincter, voluntarily.  There 
was no gaping of the anus on forceful spreading of the 
perianal skin.  The physician recommended that the veteran 
change his diet in order to improve the fecal urgency.

A private physician reported in April 1982 that his 
examination of the veteran that month disclosed that his 
involuntary sphincter tone was satisfactory, but that he 
lacked voluntary sphincter control.  The examiner indicated 
that the veteran had problems controlling flatus and bowel 
movements due to the poor function of his external sphincter 
muscle.  The veteran annotated the physician's medical report 
by stating that he experienced involuntary bowel control.  He 
related that when he had the urge for a bowel movement, he 
had to get to the nearest bathroom in a hurry or risk soiling 
his clothes.  

In an April 1982 statement the veteran reported that he 
experienced three to six bowel movements per day, and the 
uncontrollable passage of gas.  He claimed that he was 
entitled to compensation due to his abnormal physical 
condition.  In a June 1982 statement he added that he had 
limited control of his elimination functions and 
uncontrollable flatus.

A July 1982 VA hospital summary indicates that the veteran 
was again hospitalized due to complaints of recurrent rectal 
pain and swelling in the perianal area.  The treating 
physician noted that the veteran had a previous lateral 
sphincterotomy for anal fissure and three previous 
hemorrhoidectomies.  A sigmoidoscopy revealed a fissure-like 
formation, and a four-finger dilatation was performed.  The 
physician stated that the veteran did well following the 
procedure, and that he was passing gas with adequate control, 
but that he had had no bowel movements.

An October 1982 VA hospital summary indicates that a physical 
examination revealed that the veteran's sphincter tone was 
poor.

In his March 1983 substantive appeal the veteran stated that 
he continued to have pain in the rectum and poor sphincter 
control.

A VA treatment record dated August 30, 1983, shows that a 
proctoscope examination revealed no voluntary sphincter tone 
or activity.  The treating physician found that there was 
fair involuntary sphincter tone.  The physician stated that 
the veteran's primary problems were tenesmus following a 
bowel movement and incontinence of flatus, but he made no 
reference to any involuntary bowel movements.

A January 1984 private medical report shows that an 
examination on December 27, 1983, revealed an anal fissure 
and relatively poor tone of the anal sphincter.  The 
physician stated that with an anal fissure, the sphincter 
tone normally increased.  The physician also stated that the 
numerous surgical procedures that the veteran had undergone 
would be cumulative in decreasing his voluntary anal 
sphincter control.

In his March 1984 request for reconsideration of the Board's 
decision the veteran stated that he had had three involuntary 
bowel movements in the previous six hours, which he 
characterized as "frequent" rather than "occasional."  He 
also stated that each involuntary bowel movement had to be 
treated with a hot sitz bath to alleviate the rectal pain.  
He again stated that he had difficulty controlling his bowel 
movements and no control of the passing of flatus.

VA outpatient treatment records reveal that in June 1984 the 
veteran complained of post-defecation pain, unchanged over 
the last several months.  A rectal examination showed normal 
rectal tone without masses or hemorrhoids.  In April 1985 a 
flexible sigmoidoscopy and anoscopy were conducted, and the 
clinical impression was of a normal sigmoid and rectum.  The 
veteran was hospitalized for unrelated complaints in May 
1985, and a rectal examination at that time showed decreased 
anal tone secondary to a sphincterotomy.

Additional VA outpatient treatment records show that in July 
1985 the veteran complained of chronic pain that increased 
with a bowel movement, intermittent itching, and occasional 
incontinence of stool.  He denied having any drainage.  He 
complained of rectal pain and incontinence at times when seen 
in September 1985.  An examination revealed loose tone and a 
posterior fissure.  In October 1985 he reported having stool 
incontinence.

The veteran submitted a claim for an increased rating for his 
service-connected rectal disability in October 1985.  At that 
time he indicated that occasionally he was embarrassed 
hygienically and socially by the disability.  In his January 
1986 notice of disagreement with the RO's December 1985 
denial of an increased rating, he stated that, in accordance 
with Diagnostic Codes 7330 and 7332, the manifestations of 
his anorectal disability more closely resembled the criteria 
for a 60 percent disability rating.

In an April 2, 1986, medical report the veteran's treating 
physician, who was Chief of the VA Surgical Service, stated 
that he had first treated the veteran about four years 
earlier.  He reported that the veteran had complained of 
long-standing anorectal pain which characteristically 
occurred following bowel movements and continued for up to 
two hours after evacuating his rectum, and that he also 
complained of being incontinent of flatus and stool if his 
bowel movements were not fully formed.  It was indicated that 
at that time the veteran had extensive scarring about the 
anal verge and no voluntary anal sphincter tone or control.  
He had some tone in the internal sphincter.  The physician 
provided the opinion that the veteran had complete loss of 
function of his voluntary anal sphincter muscle and partial 
loss of tone in his internal sphincter due to long-standing 
anorectal disease.  

In an April 1986 substantive appeal the veteran stated that 
the difficulty in establishing the appropriate rating for his 
anorectal disability was the distinction between "occasional 
involuntary bowel movements" and "frequent involuntary 
bowel movements."  He stated that on one day in December 
1985 he had seven bowel movements, two of which were 
involuntary.  He stated that this occurred on an almost daily 
basis, which, he claimed, constituted frequent involuntary 
bowel action.  He stated that he had no sphincter control, 
and that the rectal pain still occurred, and he requested 
that his disability be rated as 60 percent disabling.

In conjunction with a May 1986 VA examination the veteran 
reported having three to six bowel movements per day, to have 
lost control of a bowel movement twice in the past week, and 
to have lost control of flatus.  The examiner found that the 
veteran had no internal or external sphincter action.  The 
diagnosis was complete, permanent loss of external sphincter 
(anal) control, and partial, permanent loss of internal 
sphincter (anal) control, both secondary to hemorrhoids and 
anal fissure.

The records show that the veteran was hospitalized in October 
1986 for anal incontinence.  The hospital summary indicates 
that he continued to complain of anal pain, which was 
attributed to smooth muscle spasms; loose stools; and the 
inability to control his fecal stream.  Examination of the 
anus and rectum showed a slight prolapse of mucosa, no 
voluntary sphincter tone, and no voluntary external sphincter 
action.  Some mild internal sphincter tone was present.  The 
veteran was observed throughout the five-day hospitalization 
and was found to have two to seven bowel movements per day, 
and to be incontinent of amounts of stool on at least two 
occasions during the hospitalization.

Based on this evidence, in February 1987 the RO assigned a 60 
percent evaluation for loss of bowel control, secondary to 
postoperative hemorrhoids and recurrent anal fissures, 
effective the date of receipt of claim for increase on 
October 15, 1985.

The veteran was hospitalized by the VA on August 17, 1987, 
for unrelated epigastric complaints.  On rectal examination 
the treating physician noted the absence of external 
sphincter and decreased tone.  Prior to his return from the 
hospital on August 24, 1987, it was reported that he was 
tolerating his regular diet and was having bowel movements 
without any problem.

In a November 1987 medical report the veteran's private 
physician stated that the veteran had progressive loss of 
bowel control, and that examination showed that he had no 
sphincter tone and absolutely no voluntary sphincter action.  
In a December 1987 statement the veteran claimed entitlement 
to a 100 percent schedular rating for complete loss of bowel 
control.

A December 1987 VA treatment record shows that examination 
revealed that the veteran had no voluntary sphincter function 
or involuntary sphincter tone.  A handwritten note added to 
the October 1986 VA hospital report, and apparently received 
in 1988, indicates that the veteran's physical condition was 
unchanged since the time of the last written evaluation 
furnished by his VA treating physician in April 1986.  It was 
concluded that the veteran had significant anal incontinence 
as a result of his rectal disability.

In a January 1988 medical report the veteran's private 
physician stated that the veteran had no sphincter control, 
with three to four bowel movements per day, and anal 
incontinence to flatus and stool.  

As the result of a VA medical examination in March 1988, the 
examiner provided the diagnosis of status post 
hemorrhoidectomies and fissurectomies and sphincterotomy, 
with residual pain and complete loss of sphincter control.  
During the examination the veteran reported that coughing or 
sneezing caused a loss of bowel contents, and that he was 
unable to cut off a bowel movement.

Based on this evidence, in May 1988 the RO assigned a 100 
percent evaluation for status post hemorrhoidectomies, 
fissurectomies and sphincterotomy, effective August 17, 1987.

In his July 1988 notice of disagreement and September 1988 
substantive appeal of the effective date assigned for the 
100 percent rating, the veteran asserted that the 100 percent 
rating should be effective August 30, 1983.  He stated that 
the medical evidence clearly showed the complete loss of 
sphincter control on that date.

In his November 1989 request to reopen his claim following 
the Board's September 1989 denial of an earlier effective 
date, the veteran again asserted that he was entitled to an 
effective date for the 100 percent rating in August 1983.  In 
support of his claim he submitted a November 1989 medical 
report from his treating physician in which the physician 
stated that his examination findings were the same as 
previously reported, that being that the veteran had complete 
loss of tone and function of the external sphincter.  He also 
found further decrease in the tone of the internal sphincter.  
He also stated that when he first saw the veteran in August 
1983, there was a degree of involuntary internal sphincter 
tone remaining.  He added that subsequent examinations by 
other physicians had shown that there had been no return of 
function of the external sphincter, and that their 
examinations since 1986 additionally confirmed what he 
noticed on the current examination--that the internal 
sphincter had lost tone also.  

The physician referenced documents provided to him by the 
veteran pertaining to the denial of an earlier effective date 
for the 100 percent rating.  The physician stated, apparently 
in the way of explanation, that the assignment of the 
60 percent rating was based on the veteran having partial 
internal sphincter tone, and the assignment of the 
100 percent rating effective in August 1987 was in accordance 
with the change in his condition, in that both sphincters had 
become inoperative.  

The physician also stated that when he examined the veteran 
in 1983 there was tone in the internal sphincter, although 
the measurement of sphincter tone by palpation was subjective 
on the part of the physician, and that the evaluation should 
be based on remaining function.  He reported that from 1983 
to 1985 the veteran had complete loss of voluntary sphincter 
tone and was intermittently incontinent.  He also reported 
that from 1983 the veteran had been incontinent of feces due 
to loss of function of the anal sphincter.  He did not state 
specifically when or if the veteran became completely 
incontinent.

In a January 1990 report another physician stated that when 
referring to "loss of anal sphincter control," a physician 
was referring only to the external sphincter, which is the 
only sphincter over which a patient has any control.  He 
stated that the internal sphincter is involuntary and unable 
to be controlled by a patient.  The physician concluded that 
the veteran's contention that he had complete loss of 
sphincter control since before 1983 was true because the 
veteran had no control over the internal sphincter.  

The physician also stated that he disagreed with the August 
1983 assessment that there was fair involuntary sphincter 
tone, because in his experience people with fair involuntary 
sphincter tone were seldom incontinent.  He apparently 
concluded that because the veteran was incontinent, he could 
not have had fair involuntary sphincter tone.  The physician 
further stated that whatever involuntary sphincter tone 
remained, it would not have allowed the veteran any 
reasonable degree of continence, and that with or without 
internal sphincter tone, the veteran would have been 
100 percent incontinent.  The physician asserted that the 
veteran should be assigned a 100 percent rating prior to 
August 1987 because he was unable to control the voluntary 
sphincter.

In his February 1990 notice of disagreement and April 1990 
substantive appeal of the RO's December 1989 denial of an 
earlier effective date for the 100 percent rating, the 
veteran asserted that the medical evidence showed that his 
total loss of sphincter tone had been present since the 
October 1981 surgery, and that the 100 percent rating should 
be effective in October 1981.

During a September 1990 hearing the veteran testified that 
the loss of sphincter control initially occurred in October 
1981, which he attributed to the sphincterotomy that occurred 
at that time.  He stated that his condition as determined by 
the VA examination in August 1987 was the same in October 
1981, and that the effective date of the total rating should 
be, therefore, in October 1981.  He also stated that he had 
lost the ability to terminate a bowel movement in October 
1981.

In January 1995, the veteran reported that he had been 
incontinent since October 1981.

In May 1995 the Board referred the veteran's claims folder to 
an independent medical expert for an opinion concerning the 
issue of entitlement to an effective date prior to August 17, 
1987, for the assignment of the 100 percent disability 
rating.  The medical expert was asked to respond to the 
following questions:  1) when did the veteran exhibit 
complete loss of sphincter control; and 2) would the presence 
of some involuntary internal sphincter tone preclude a 
finding of complete loss of sphincter control?  The medical 
expert responded as follows:

Although there is mention of incontinence 
by doctors as early as April, 1982 there 
is also mention as late as June, 1984 
that rectal tone was essentially normal 
and that there was no mention of any 
incontinence, whether minor or major, 
which you would think the patient would 
have complained of if that was happening 
at that time to a complete degree. 

As the years went on there were several 
admissions where the chief complaint seem 
[sic] to be anal incontinence and the 
rectal examines [sic] showed severe 
scarring, lack of pliability of the 
rectum and increased evidence of 
incontinence and complaints from the 
patient.  The patient also underwent an 
admission in 1987 for a cholecystectomy 
and on physical exam there was mention of 
absence of any external sphincter muscle 
on their examination. 

In summary, it is noted in the records 
that the [veteran] has been complaining 
of increasing anal incontinence starting 
somewhere in the early to mid 1980's.  
There is no direct evidence that his 
entire incontinence that he is 
complaining of started after the internal 
sphincterotomy.  There is [sic] many 
conflicting reports from several 
different doctors that show some 
incontinence and sometimes less 
incontinence as the years go on.  What is 
clear that as of about 1984-1985 all 
records seem to indicate that there is 
loss of sphincter tone and that the 
patient is complaining of significant 
anal incontinence.  From these records I 
cannot make an exact determination if all 
this incontinence started after the 
October, 1981 surgery.  My belief is that 
his incontinence was a more gradual 
coming on and is related to a multitude 
of procedures and problems.  [The 
veteran] has undergone somewhere between 
6 and 10 anal rectal procedures including 
multiple dilatations, multiple 
hemorrhoidectomies, multiple 
fissurectomies and an internal 
sphincterotomy all of which may hamper 
sphincter control.  I believe that his 
incontinence is secondary to all these 
procedures and that he most likely does 
have some sphincter loss from these 
procedures with lost [sic] of scarring 
and probably a significant neurologic 
injury locally to the perianal area.  

The amount of incontinence that [the 
veteran] has experienced is unlikely from 
a straight forward internal 
sphincterotomy.  There must be some 
neurologic injury or inadvertent injury 
to the external sphincter muscle during 
an internal sphincterotomy to cause this 
much incontinence. . . . 

I do not believe that a simple internal 
sphincterotomy performed on this patient 
has led to all of these complaints.  In 
fact, there is evidence in the chart that 
after the surgery, though he had some 
minor abnormalities, it was not 
significant but that the more severe 
abnormalities or complaints occurred as 
the years went on at which time scarring 
probably worsened, neurologic injury 
showed up, and affects of multiple 
surgeries over many years came through.

The report of an August 1995 colorectal diagnostic study 
indicates that the veteran complained of incontinence to gas 
and liquid stools and urgency with rectal pain.  A physical 
examination showed diminished tone, no squeeze, and poor 
perianal sensation.  As the result of the diagnostic testing 
of anal functioning, the physician made the following 
findings:  low resting pressures; no squeeze pressures, 
indicating poor or absent external sphincter contraction; 
greatly increased compliance; elevated sensory threshold, 
indicating probable neurologic damage; short sphincter with 
significant asymmetry, likely secondary to multiple anal 
surgeries.  The physician recommended that the veteran 
utilize bulk agents to normalize stool consistency with 
adequate fluid intake and bowel training to help with daily 
continence.

The Board found that the independent medical expert had not 
specifically responded to the questions posed, and again 
referred the veteran's claims folder to him.  His subsequent 
response, dated in July 1996, is as follows:

This letter is a follow-up of a previous 
review of this case and the question that 
I will try to answer is whether there was 
complete loss of sphincter control 
following the October, 1981 
sphincterotomy.  It is clear from the 
chart and from the material present that 
there was not complete loss of sphincter 
control following the October, 1981 
sphincterotomy.  It is stated in the 
chart that after the October, 1981 
sphincterotomy that there was some 
urgency and an occasional problem 
controlling flatus but he was basically 
able to hold his bowel movements fairly 
well.  In fact, it was stated that he 
could hold his bowel movements for five 
to ten minutes prior to going to the 
bathroom which would therefore go against 
any statement that this gentleman had 
complete sphincter loss in 1981.

In response to your second questions 
[sic] that is posed on whether the fact 
that involuntary sphincter tone was 
present at least on some examinations 
after 1981 preclude a conclusions [sic] 
that there was complete loss of sphincter 
control prior to February 5, 1987.  This 
question is a little bit more difficult 
to answer but there is [sic] several 
references to the fact that there is 
sphincter tone after 1981 but in no way 
does that preclude that there was 
complete sphincter loss by February, 
1987.  In fact, in about 1984 to 1985 all 
records indicate that there is 
significant loss of sphincter tone and 
the patient at this time is having 
significant anal incontinence.

The report of a July 1998 barium enema indicates that the 
rectal balloon and catheter could not be secured due to the 
absence of rectal tone.

The veteran provided testimony at a March 1999 hearing, at 
which time he stated that he was told prior to the October 
1981 surgery that the surgery would alleviate his rectal 
pain, but that following the surgery he continued to have the 
rectal pain, which was compounded by the loss of sphincter 
control.  He asserted that he should be compensated because 
he still had the pain and he had no anal control.  He also 
stated that on the day of the hearing he had had three bowel 
movements, which he claimed to be abnormal.  He did not state 
whether he had been able to control those bowel movements.

II.  Law and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A 100 percent evaluation is assignable for impairment of 
sphincter control, rectum and anus, when there is complete 
loss of sphincter control.  With extensive leakage and fairly 
frequent involuntary bowel movements, a 60 percent evaluation 
may be assigned.  A 30 percent rating applies if the disorder 
is manifested by occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 10 percent rating 
applies for constant slight, or occasional moderate leakage.  
The disorder is noncompensable if healed or slight, without 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for a fissure 
in ano in December 1981.  Because he has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the criteria for a 60 percent disability rating were met on 
August 30, 1983, and that the criteria for a 100 percent 
rating were met on April 2, 1986.  Fenderson, 12 Vet. App. 
at 119.  Although the veteran contends that he is entitled to 
a 100 percent rating effective in October 1981, his 
contentions are not supported by his contemporaneous 
statements or the medical evidence of record. 

The Board notes that in his appeal of the December 1981 
rating decision in which the RO assigned a noncompensable 
rating for the anorectal disorder, the veteran stated that he 
did not have normal control of his bowels, in that he had 
three to six bowel movements per day and the uncontrollable 
passage of gas.  He did not claim to have any involuntary 
bowel movements.  In June 1982 he stated that he had limited 
control of his bowel functions and uncontrollable flatus, and 
in August 1982 he reported that he lacked good control of his 
bowel functions.  The Board notes that in his March 1983 
substantive appeal, in which he described his sphincter 
control as "very poor," the majority of his complaints 
pertained to his low back disorder, for which he was claiming 
service connection, not his anorectal disorder.

The medical evidence is conflicting in describing the 
functioning of the veteran's internal and external anal 
sphincters, and the significance of the functioning of one or 
the other.  The Board notes that the rating criteria for 
impairment of anorectal sphincter control for the 
noncompensable through the 60 percent rating are described in 
terms of bowel leakage and involuntary bowel movements, not 
tone or strength of the internal or external anal sphincters.  
The bowel leakage and involuntary bowel movements are 
evaluated based on whether they are occasional, frequent, or 
constant, and slight, moderate, or extensive.  Although the 
criterion for the 100 percent rating is described only as 
complete loss of sphincter control, by reading this 
description in the context of the rating criteria for the 
lower percentage ratings, the Board finds that the complete 
loss of sphincter control is to be determined by the degree 
and frequency of bowel leakage or involuntary bowel 
movements.  In terms of the rating criteria, whether the 
bowel leakage or involuntary bowel movements are caused by 
the nonfunctioning of the internal or external sphincter, or 
both, is, therefore, not relevant.

The medical evidence shows that although the veteran 
experienced fecal urgency and incontinence of flatus, and 
that he had difficulty controlling his bowel movements, the 
medical evidence does not show that he had involuntary bowel 
movements prior to August 1983.  In January 1982 he denied 
having any fecal incontinence, and his treating physician 
found in March 1982 that he had no fecal incontinence.  
Following a review of the entire claims folder, the 
independent medical expert concluded that complete loss of 
sphincter control was not demonstrated following the October 
1981 surgery.

The independent medical expert provided the opinion that 
although prior records were contradictory, in 1984 and 1985 
all records indicated that there was a loss of sphincter tone 
and that the veteran had "significant anal incontinence."  
By weighing any doubt regarding the frequency or degree of 
anal incontinence in the veteran's favor, the Board finds 
that significant anal incontinence is equivalent to extensive 
leakage and fairly frequent involuntary bowel movements.  The 
August 30, 1983 VA treatment record shows that as of that 
date there was no voluntary sphincter tone or activity.  The 
Board further finds that the significant anal incontinence 
referred to by the medical expert was initially documented in 
the August 30, 1983, medical report by the physician's 
reference to no voluntary sphincter tone or activity.  The 
Board has determined, therefore, that the criteria for a 
60 percent disability rating were met as of August 30, 1983.  
Meeks v. West, 
12 Vet. App. 352 (1999) (the disability rating is to be based 
on the facts found, and staged ratings are applicable if the 
severity of the veteran's disability has varied during the 
pendency of his appeal).

The independent medical expert further stated that the 
development of incontinence was a gradual process related to 
the numerous surgical procedures and anorectal problems, and 
that the more severe abnormalities occurred as the years went 
on as the result of the effects of scarring, neurologic 
injury, and the cumulative effects of the multiple surgeries.  
In the April 2, 1986 medical report the veteran's physician 
stated that the veteran was incontinent of flatus and stool 
if his bowel movements were not fully formed.  He found that 
the veteran had extensive scarring about the anal verge and 
no voluntary anal sphincter tone or control.  The physician 
provided the opinion that the veteran had complete loss of 
function of his voluntary anal sphincter muscle and partial 
loss of tone in his internal sphincter due to long-standing 
anorectal disease.  The Board finds that the April 2, 1986, 
medical report constitutes documentation of the onset of anal 
incontinence due to complete loss of sphincter control.  The 
Board has determined, therefore, that the criteria for a 
100 percent disability rating were met as of April 2, 1986.

The veteran contends that he is entitled to an effective date 
in October 1981 or August 1983 for the assignment of the 
100 percent disability rating.  As previously stated, the 
evidence prior to August 1983 does not show that the criteria 
for a 60 percent rating were met; therefore, the criteria for 
the higher rating could not have been met.

The Board notes that in March 1984 the veteran stated that he 
had difficulty controlling his bowel movements and no control 
of the passing of flatus, and what he referred to as 
frequent, rather than occasional, involuntary bowel 
movements.  In June 1984 he complained of post-defecation 
pain, but not incontinence, and a rectal examination showed 
normal rectal tone without masses or hemorrhoids.  In July 
1985 he complained of occasional incontinence, and in 
September 1985 he reported having incontinence at times.  

In his January 1986 notice of disagreement with the RO's 
December 1985 denial of an increased rating, he referenced 
Diagnostic Codes 7330 and 7332 and asserted that the 
manifestations of his anorectal disability more closely 
resembled the criteria for a 60 percent disability rating.  
He was obviously familiar with the applicable rating 
criteria, but did not report having complete loss of 
sphincter control.  Not until December 1987 did the veteran 
claim entitlement to a 100 percent rating based on the 
complete loss of sphincter control.

In the November 1989 medical report the veteran's physician 
stated that from 1983 to 1985 the veteran had complete loss 
of voluntary sphincter tone and was intermittently 
incontinent.  Although the diagnostic code does not refer to 
the loss of voluntary or involuntary sphincter tone, the 
rating criteria do refer to the frequency and degree of 
involuntary bowel movements.  The physician's description of 
the involuntary bowel movements as intermittent is not 
consistent with a disability rating in excess of 60 percent.

In the January 1990 medical report the physician stated that 
in referring to complete loss of sphincter control a 
physician would be referring to the voluntary sphincter, not 
the involuntary sphincter.  He asserted that because the 
veteran had lost control of the voluntary sphincter in 1983, 
he was entitled to an effective date for the 100 percent 
rating in 1983.  The Board finds, however, that the 
physician's analysis is not correct.  Regardless of how a 
physician might interpret the phrase "complete loss of 
sphincter control," as previously stated the Board finds 
that the phrase, in the context of the Rating Schedule, 
pertains to involuntary bowel movements, regardless of 
whether the loss of control of bowel movements is due to the 
nonfunctioning of the voluntary or involuntary anal 
sphincter.  The physician's assertion that the loss of 
control of the external anal sphincter would have resulted in 
100 percent incontinence is in conflict with the 
contemporaneous evidence, which indicates that although the 
veteran had frequent incontinence, he was not totally 
incontinent.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value).  As 
the evidence does not show that the veteran had more than 
fairly frequent involuntary bowel movements prior to April 
1986, the Board determines that entitlement to an effective 
date prior to April 2, 1986, for the assignment of the 
100 percent disability rating is not shown.


ORDER

Entitlement to an effective date of August 30, 1983 for the 
assignment of a 60 percent disability rating for status post 
hemorrhoidectomies, fissurectomies, and sphincterotomy is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.

Entitlement to an effective date of April 2, 1986 for the 
assignment of a 100 percent disability rating for status post 
hemorrhoidectomies, fissurectomies, and sphincterotomy is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.




			
	J.F. Gough	Mark D. Hindin, Dissenting
    Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals

		
	G. L. Gick
Member, Board of Veterans' Appeals

			
	John E. Ormond, Jr., Dissenting	Thomas J. Dannaher
 Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Joaquin Aguayo-Pereles
Member, Board of Veterans' Appeals


DISSENT

The undersigned respectfully dissents from the opinion of my 
colleagues because I believe that the evidence supports an 
effective date of December 27, 1983, for the assignment of 
the 100 percent disability rating for status post 
hemorrhoidectomies, fissurectomies, and sphincterotomy.

In his July 1996 opinion, the medical expert stated in 
response to the question of whether there was complete loss 
of sphincter control following the October 1981 
sphincterotomy, that from 1984 to 1985 all records indicate 
that there was significant loss of sphincter tone and that 
the veteran was at that time having significant anal 
incontinence.  The medical expert stated, in essence that 
records as early as 1984 could be interpreted as showing the 
complete loss of sphincter control.

In their joint motion, the General Counsel and the veteran 
stipulated that the July 1996 opinion "strongly implied that 
loss of sphincter control might date back as far as 1984."  
The joint motion has become the mandate of the Court.  

A lower tribunal, upon receiving the 
mandate of an appellate court, may not 
alter, amend, or examine the mandate, or 
give any further relief or review, but 
must enter an order in strict compliance 
with the mandate. . . . The "mandate 
rule," as it is known, is nothing more 
than a specific application of the "law 
of the case" doctrine.

Winslow v. Brown, 8 Vet. App. 469, 472 (1996) (citing 
Piambino v. Bailey, 757 F.2d 1112, 1119-20 (11th Cir. 1985)).

In this case, the joint motion, which has become the mandate 
of the Court, recognized the July 1996 opinion as strongly 
implying that a loss of sphincter control might date back as 
far as 1984.  The Board is bound under the mandate doctrine 
to construe the language contained in the July 1996 opinion 
as providing a strong basis for finding complete loss of 
sphincter control on the basis of medical records showing 
significant loss of sphincter tone and anal incontinence.

In a January 1984 medical report the veteran's private 
physician stated that, based on an examination conducted on 
December 27, 1983, the veteran had reported having poor 
sphincter control and examination showed poor sphincter tone.  
Based on the opinion of the medical expert that such findings 
could constitute complete loss of sphincter control, and the 
mandate of the Court, I find that the evidence is in favor of 
the grant of an effective date of December 27, 1983, for the 
assignment of the 100 percent disability rating.

Of course the July 1996 opinion could be rebutted by evidence 
to the contrary, but there is no medical evidence to rebut 
the July 1996 opinion.

For the reasons stated below, I concur with Mr. Ormond's 
opinion that a 60 percent evaluation should be granted for 
the period from March 2 to December 26, 1983.



		
	Mark D. Hindin
Member, Board of Veterans' Appeals


DISSENT

I agree with my colleague, Mr. Hindin, for the reasons 
provided that the veteran is entitled to an effective date of 
December 27, 1983, for the assignment of the 100 percent 
disability rating for status post hemorrhoidectomies, 
fissurectomies, and sphincterotomy.  I write separately 
because I would further find that the evidence does not 
preponderate against an effective date of March 2, 1982, for 
the assignment of the 60 percent disability rating for that 
disorder.

In conjunction with the VA examination conducted on March 2, 
1982, the veteran reported having a lack of control of his 
elimination functions.  He also reported having an excessive 
number of bowel movements each day, and that he had little or 
no warning of an oncoming bowel movement.  He stated that he 
had limited or no control of passing gas.  Examination 
revealed what the examiner described as poor sphincter tone, 
and the examiner provided a diagnosis of loss of bowel 
control secondary to post-operative hemorrhoids and rectal 
fissures.

It is true that the evidence from March 1982 to December 1983 
does not unequivocally show whether the veteran's involuntary 
bowel movements were "occasional," as specified in the 
criteria for a 30 percent rating, or "fairly frequent," as 
shown in the criteria for a 60 percent rating.  The 
subjective component in the rating criteria and the ambiguity 
in the evidence do pose vexing adjudicative questions.  
Nevertheless, I am unable to conclude that the less favorable 
evidence on this matter outweighs the more favorable data.  
Accordingly, by resolving any factual or legal uncertainty in 
the veteran's favor regarding the frequency of involuntary 
bowel movements from March 1982 to December 1983, I would 
find that the criteria for the 60 percent rating were 
approximated on March 2, 1982.




		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 

